Citation Nr: 1015032	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-37 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel








INTRODUCTION

The Veteran had active duty service from November 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a December 2007 statement responding to the April 
2007 Statement of the Case, the Veteran stated that he 
desired to re-open his service connection claim for a back 
disability.  Upon submission the period for timely perfecting 
an appeal had not expired, and the RO accepted this statement 
in lieu of a substantive appeal.  See 38 C.F.R. § 20.203.  

In February 2010, the Board remanded this appeal for 
additional development.  There is nothing in the claims file, 
however, to show that the claim file was sent to the RO or 
the Appeals Management Center (AMC), and it does not appear 
that the AMC has been given the opportunity to conduct the 
development necessary to comply with the remand instructions.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

As discussed above, the instructions from the February 2010 
Board remand have not been completed.  

A remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders.  Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  Therefore, the Board 
will reiterate its February 2010 remand below.  

The RO obtained the Veteran's service treatment records, none 
of which refer to back pain.  Notwithstanding, the Veteran 
contends service treatment records regarding treatment for 
back pain at the Balboa Naval Hospital in San Diego are 
missing.  In his February 2007 Notice of Disagreement, the 
Veteran stated that he received treatment "[a]round 1968-
1969" for a hydrocele and lower back pain at this facility 
following a refueling accident at sea.  The service treatment 
records contain a narrative summary showing that the Veteran 
was admitted to this facility on November 5, 1969 for a 
diagnosis of hydrocele.  

To further assist the Veteran, the RO requested that the 
Veteran provide a two month time period to facilitate a 
Personnel Information Exchange System (PIES) search for the 
allegedly missing records.  PIES search results from 
September 2008 and March 2009 failed to locate any additional 
records.  The RO issued a Formal Finding of Unavailability in 
October 2008 and again in August 2009, each listing the 
actions taken.  The RO also informed the Veteran about the 
unavailability of the requested records on each occasion.  
The Veteran objected to being limited to searches involving a 
two month time period.  

The Board finds that an additional search is necessary for VA 
to fulfill its duty to assist.  Regulations provide that VA 
is obliged to make as many requests as necessary to obtain 
service treatment records, and will end its search only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2).  The regulations also provide, however, that the 
claimant must cooperate fully with VA's reasonable efforts to 
obtain these records and, if requested by VA, must provide 
enough information to identify and locate the missing 
records, including the approximate time frame covered by the 
records. 38 C.F.R. § 3.159(c)(2)(i).  

In February 2007, the Veteran recalled receiving treatment at 
Balboa Naval Hospital in San Diego, California, "[a]round 
1968-1969" for a hydrocele and lower back pain at this 
facility following a refueling accident at sea.  In April 
2008, he thought that the treatment might have been in the 
fall (September - November) of 1968.  In January 2009, he 
thought the period might be March or April 1968.  As noted 
above, his service treatment records show a hospitalization 
at this facility beginning in November 1969 for an admission 
diagnosis of hydrocele.  Although this summary does not 
mention a refueling accident or a complaint of back pain, it 
could well refer to the incident that the Veteran recalled in 
2007.  His service treatment records also contain an 
abbreviated clinical record concerning the Veteran's 
inpatient treatment at this facility between April 11 and 14, 
1969 for suspected appendicitis.  This could well be the 
treatment that the Veteran recalled in January 2009.  Again, 
neither a refueling accident nor a complaint of back pain was 
noted in this material.

The RO's previous requests specified searching for records of 
inpatient treatment for a back condition at Balboa Naval 
Hospital between September 1, 1968 and November 30, 1968, and 
between March 1, 1968 and April 30, 1968.  Given the 
Veteran's recollection of treatment for a hydrocele 
coincident with his back pain, the RO should broaden the 
search to obtain, at least, the clinical records for the 
inpatient treatment beginning in November 1969 and the 
inpatient treatment during April 1969 at Balboa Naval 
Hospital, without specifying a back disability.   

If the search results do not generate any additional 
treatment records, the RO/AMC must make a formal finding of 
unavailability.  The formal finding will detail all actions 
taken to obtain records at the Balboa Naval Hospital.  The 
Veteran will be informed about the search results and 
provided an opportunity to submit any additional information 
and evidence.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).  

In this case, the Veteran recalls a back injury sustained 
during a refueling accident at sea.  Also, VA treatment 
records include a report of a MRI of the lumbar spine in May 
2006 with a history of acute lower back pain with radicular 
pain in the right lower extremity and an impression of L3-L4 
disc extrusion and spinal canal narrowing.  Thus, the low 
threshold for scheduling a VA examination has been crossed.  

Accordingly, the case is REMANDED for the following action:

1.  Search for clinical records pertaining 
to back or spine treatment for the Veteran 
at the Balboa Naval Hospital in San Diego, 
California.  The search should cover the 
inpatient treatment for appendicitis in 
April 1969 and for hydrocele beginning in 
November 1969.  

All actions regarding the records search 
must be incorporated into the record.  If 
the search fails to generate any records, 
the RO/AMC must make another formal 
finding of unavailability that details all 
search actions.  The Veteran must be 
notified of the search result and afforded 
an opportunity to submit any additional 
evidence.  

2.  Provide a VA spine examination for the 
Veteran. The claims file must be made 
available to the examiner for review, and 
the examiner must indicate receipt and 
review of the claims file in the 
examination report.  The examiner must 
interview the Veteran, provide a clinical 
examination, and include a medical opinion 
as to whether any present back disability 
is etiologically related to active 
service.  

3.  After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO/AMC should 
review the record, to include all evidence 
received since the August 2009 
Supplemental Statement of the Case and 
readjudicate the claim for service 
connection.  If any benefit sought remains 
denied, the Veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


